     Case 2:18-cr-00005-ILRL-KWR Document 47 Filed 01/16/19 Page 1 of 1



MINUTE ENTRY
LEMELLE, J.
JANUARY 16, 2019
JS10: 01:09

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                   CRIMINAL ACTION

VERSUS                                                     NO. 18-005

WADE YBARZABAL                                             SECTION: B



                                  SENTENCING

Courtroom Deputy:         Kimberly County
Court Reporter:           Cathy Pepper

APPEARANCES:        Edward John Rivera and Grace Ethel Albinson (DOJ), Asst. U. S.
                    Attorneys
                    Valerie Welz Jusselin, Counsel for Defendant
                    Marilyn Brasset, U. S. Probation Officer
                    Wade Ybarzabal, Defendant


Case called; all present and ready.
Statements by counsel for defendant and the Government regarding information in the
sentencing memos.
Statement by counsel for defendant and defendant in mitigation of sentence.
Statement by Rhonda McNealy, defendant’s ex-wife, in mitigation of sentence.
Defendant sentenced as to Count 1 of the Bill of Information.
See Judgment.
Defendant ordered to surrender by 12:00 noon on April 16, 2019.
Defendant released on same bond until he reports to the Bureau of Prisons.
Court adjourned.
